Citation Nr: 1632270	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  11-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for residuals of giardia, to include hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1985 to February 1989 and from November 1990 to April 1992.  He also served in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The appeal was certified by the RO in Portland, Oregon.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the Virtual VA and Veterans Benefit Management System (VBMS).  All records are now in these electronic systems.

The Veteran testified at a May 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

Although one of the Veteran's claims was initially limited to the question of entitlement to service connection for PTSD, the medical evidence shows treatment for symptoms of anxiety and depression.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; a sleep disorder, to include as secondary to an acquired psychiatric disorder; erectile dysfunction, to include as secondary to an acquired psychiatric disorder; and residuals of giardia, to include hemorrhoids, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is etiologically related to his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for tinnitus.  His military occupational specialty was 13E (field artillery), which has a high probability of noise exposure.  He has been diagnosed with tinnitus.  See July 2014 Private Medical Records.

The record contains conflicting evidence regarding whether the Veteran's tinnitus is etiologically related to service.  During an April 2009 VA examination, an examiner found that tinnitus was less likely as not a result of military noise exposure.  The examiner noted that the Veteran had hearing loss in the left ear at 6000 hertz upon entry into service, and opined that this high frequency hearing loss likely contributed to tinnitus.

In July 2014, however, a private doctor of audiology determined that the Veteran's tinnitus was likely related to military noise exposure.  The private doctor reviewed the medical history and also noted the high frequency hearing loss in the left ear upon entry into service.  The doctor opined that tinnitus can occur with or without hearing loss, and without any shift of hearing thresholds; and he further opined tinnitus should be separated from hearing loss.  He noted the Veteran's statements that tinnitus began in service, and opined that noise exposure such as explosions can cause tinnitus apart from any effects on hearing loss.  

Further, during his May 2016 hearing testimony, the Veteran noted that he first noticed ringing in his ears in 1985 after spending six weeks firing artillery.  He described exposure to artillery and grenade simulators while training with the Turkish army in 1991 and 1992, and noted that tinnitus has been constant since service.  See also November 2008 Veteran Statement.

Tinnitus may be observed by a lay person.  Charles v. Principi, 16 Vet.App. 370 (2002).  Further, the Veteran is competent to report symptoms, including hearing ringing in his ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's statements are credible and consistent with the circumstances of his service.  Based on the preponderance of the evidence, the Board finds that he is entitled to service connection for tinnitus. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD; a sleep disorder, to include as secondary to an acquired psychiatric disorder; erectile dysfunction, to include as secondary to an acquired psychiatric disorder; and residuals of giardia, to include hemorrhoids.

Acquired Psychiatric Disorder

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4) (2014).  Also, a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In this case, there is evidence that the Veteran has been treated for symptoms associated with PTSD, anxiety, and depression.  See September 2011 and October 2011Private Medical Records.  He has also testified to having nightmares and disturbed sleep.  See May 2016 Hearing Testimony.

If a stressor claimed by the Veteran is related to "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, his lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the his service.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, ..., and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

In this case, the Veteran has stated that he came under enemy gunfire inside a house during an ambush of Kurdish tribal leaders in Iraq in 1991.  He further reported that he was the first to investigate scene of the ambush and remove bodies from vehicles.  See November 2008 Veteran Statement.  The Veteran received imminent danger pay during this time period, and his lay testimony is consistent with the circumstances of his service. 

The Board notes that the Veteran had a VA examination in September 2010.  The examiner determined that the Veteran did not meet diagnostic criteria for any mood-related disorder.  The examiner indicated that the Veteran did not have any stressors from his military experience that met criterion A for PTSD.

Under these circumstances, the Board finds that a remand is needed to obtain another VA examination to determine whether any diagnosed acquired psychiatric disorders, to include PTSD, are related to his military service.  The examiner should accept as true the Veteran's statements regarding his in-service stressors, and should address the private medical records indicating treatment for symptoms of PTSD, anxiety, and depression.

Sleep Disorder

During his May 2016 hearing testimony, the Veteran testified that he had used a CPAP machine 2010.  He also testified that he believed his sleep disorder was secondary to PTSD.  December 2013 private medical records indicate that he received treatment for chronic obstructive rhinitis, and February 2014 private medical records list sleep apnea as a problem.  The Veteran has not been afforded a VA examination to determine the nature and etiology of any diagnosed sleep disorder.  Upon remand, one should be provided.  The examiner should determine if any diagnosed sleep disorder, to include sleep apnea, is directly etiologically related to the Veteran's military service.  If the Veteran is diagnosed with any acquired psychiatric disorder, the examiner should also address whether such a disorder has caused or aggravated any diagnosed sleep disorder.

Erectile Dysfunction

During his May 2016 hearing testimony, the Veteran also testified that he has had difficulty getting and maintaining an erection since his return from active duty deployment.  He further testified that he believes erectile dysfunction is due to PTSD or a sleep disorder.  The Veteran has not been afforded a VA examination to determine the nature and etiology of any diagnosed erectile dysfunction.  Upon remand, one should be provided.  The examiner should determine if any diagnosed erectile dysfunction is directly etiologically related to the Veteran's military service.  If the Veteran is diagnosed with any acquired psychiatric disorder, the examiner should also address whether such a disorder has caused or aggravated any diagnosed erectile dysfunction.

Residuals of Giardia

Service treatment records reflect that the Veteran indicated he had diarrhea and dehydration on his Desert Shield/Storm out processing checklist.  March 1992 service treatment records indicate that he was treated for giardia and diarrhea.  The Veteran has since received treatment for hemorrhoids.  See, e.g., August 2004 and October 2004 Private Medical Records.

In April 2012, the Veteran had a VA examination for intestinal conditions.  The examiner indicated that the Veteran had no diagnosed intestinal conditions, but did note treatment in service for giardia.  The examiner did not provide an opinion regarding direct service connection for the residuals of giardia, but did opine that the claimed condition was less likely than not related to the Veteran's service-connected conditions.  The Veteran, however, currently has no service-connected conditions.  The examiner concluded that the Veteran's current hemorrhoids were not caused by giardia.  

In an additional April 2012 VA examination, the Veteran was diagnosed with hemorrhoids.  The examiner, however, offered no opinion as to the nature and etiology of those hemorrhoids.  

When the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The April 2012 VA examinations are inadequate to the extent that it fails to address whether the residuals of giardia could be directly related to service.  Therefore, the Veteran should be afforded an additional VA examination.

Outstanding Treatment Records

In his May 2016 hearing testimony, the Veteran indicated he was on the waiting list for PTSD treatment at the Salem, Oregon, VA.  The Veteran also indicated that his primary care physician conducted a sleep study in 2009 or 2010.  During an April 2012 VA examination, the Veteran indicated that he had several scopes done that showed hemorrhoids, including one a year after his discharge.  Upon remand, VA should attempt to obtain these and any other relevant, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, including any treatment records for an acquired psychiatric disorder from the VA in Salem, Oregon, since 2015; any treatment records regarding a sleep study conducted in 2009 or 2010 by the Veteran's primary care physician; and any treatment records of scopes for hemorrhoids, including within a year after service.  All attempts to obtain records should be documented in the claims folder.

2.  After receipt of any outstanding evidence, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorders, to include PTSD.  The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder occurred in or is otherwise etiologically related to the Veteran's military service, to include the claimed fear of hostile military or terrorist activity.  The examiner should address the private medical records indicating treatment for symptoms of PTSD, anxiety, and depression.

With respect to PTSD, the examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should indicate whether the PTSD is related to the Veteran's fear of hostile military or terrorist activity during his period of active service from November 1990 to April 1992.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed sleep disorder, to include sleep apnea.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any sleep disorder is etiologically related to or aggravated by service.  The examiner must address private medical records indicating the Veteran has sleep apnea and chronic obstructive rhinitis.  A complete rationale must be provided for these opinions.

Further, if the Veteran has any diagnosed acquired psychiatric disorder, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed sleep disorder is etiologically related to or aggravated by such a disorder.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed erectile dysfunction.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any erectile dysfunction is etiologically related to or aggravated by service.  A complete rationale must be provided for these opinions.

Further, if the Veteran has any diagnosed acquired psychiatric disorder, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed erectile dysfunction is etiologically related to or aggravated by such a disorder.

5.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed residuals of giardia, to include hemorrhoids.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any residuals of giardia are etiologically related to or aggravated by service.  A complete rationale must be provided for these opinions.

The examiner should address treatment in service for giardia and diarrhea, as well as private treatment records for hemorrhoids after service.

6.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


